Where a bill of exceptions is based upon a judgment of the appellate division of the civil court of Fulton County affirming, without giving any reason, the judgment of the trial judge overruling an oral motion for new trial, and the appeal to the appellate division, which, under the statute (Ga. L. 1933, p. 290, sec. 42 (d)), consists of "a written statement of the grounds of his motion [for new trial], and the errors of which he [appellant] complains," is neither specified as a material part of the record, nor contained anywhere in the record, and the material portions of the appeal are not set out in the bill of exceptions, it is impossible for this court to determine whether error was committed, and nothing is presented for our consideration. Code, §§ 6-901, 6-1607; Warren v. Oliver, 111 Ga. 808
(35 S.E. 673). There being no motion to dismiss, and the result to the parties being the same, under authority of  Mobley v. Ellis, 37 Ga. App. 683 (4) (141 S.E. 321), and West Green School District v. Peoples Planing Mill Co., 46 Ga. App. 48 (166 S.E. 439), the judgment is
Affirmed. Sutton, P. J., and Felton, J.,concur.
         DECIDED APRIL 3, 1945. REHEARING DENIED APRIL 21, 1945.